 

PROMISSORY NOTE (“NOTE”) - 10% SIMPLE INTEREST

 

 

$10,000

8/22/2019

 

 

For VALUE RECEIVED, Bio Matrix Scientific Group, Inc. (“Borrower”) promises to
pay to Bostonia Partners (“Lender”) the principal sum of Ten Thousand Dollars
[$10000.00] with accrued simple interest at the rate of 10% percent per annum on
the balance. The said principal and accrued interest shall be payable in lawful
money of the United States of America on August 22, 2020. This Note may be
prepaid in whole or in part at any time without premium or penalty. The Borrower
hereby waives any notice of the transfer of this Note by the Lender or by any
subsequent holder of this Note, agrees to remain bound by the terms of this Note
subsequent to any transfer, and agrees that the terms of this Note may be fully
enforced by any subsequent holder of this Note. All terms and conditions of this
Note shall be interpreted under the laws of the state of California and venue
shall be the state of California.

 

 

Borrower

 

By:/s/Timothy Foat

 

Its:CEO

 

Accepted By:

 

Lender

 

By:/s/Timothy Foat

 

Its:President

 

